COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kayla Monique Stouten-Orozco v. The State of Texas

Appellate case number:    01-16-00368-CR

Trial court case number: 14CR2958

Trial court:              122nd District Court of Galveston County

       Appellant has filed a letter with this Court claiming that she has not filed her pro se
response to appointed counsel’s Anders brief due to difficulty in accessing the record contained on
the compact disk provided by the trial court clerk. We construe the letter as a motion requesting
another copy of the record and an extension of time to file appellant’s pro se response.
        The motion is GRANTED. The trial court clerk is ordered to provide appellant a hard copy
of the record within 7 days of this order. Appellant’s deadline to file her pro se response is
extended to June 30, 2017 with no further extensions.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: June 1, 2017